Exhibit (10)(h)
Officer Severance Agreement
Tier II

 



--------------------------------------------------------------------------------



 



Contents
 

             
Article 1.
  Establishment, Term, and Purpose     1  
Article 2.
  Definitions     2  
Article 3.
  Severance Benefits     7  
Article 4.
  Other Terminations     13  
Article 5.
  Noncompetition and Confidentiality     13  
Article 6.
  Excise Tax Equalization Payment     15  
Article 7.
  Dispute Resolution and Notice     16  
Article 8.
  Successors and Assignment     17  
Article 9.
  Miscellaneous     18  

 



--------------------------------------------------------------------------------



 



Officer Severance Agreement
     THIS OFFICER SEVERANCE AGREEMENT (“Agreement”) is made, entered into, and
is effective as of                                         , 2004 (hereinafter
referred to as the “Effective Date”), by and between
                                        , a Michigan corporation, (hereinafter
referred to as the “Employer”) and                                         
(hereinafter referred to as the “Officer”).
     WHEREAS, the Board of Directors of CMS Energy Corporation has approved
entering into severance agreements with certain key officers as being necessary
and advisable for the success of CMS Energy Corporation;
     WHEREAS, the Officer is currently employed at
                                        , by the Employer in a key management
position as                                          
                                        ;
     WHEREAS, the Board of Directors of CMS Energy Corporation wants to provide
the Officer with a measure of financial security in the event of certain
terminations of employment; and
     WHEREAS, both the Employer and the Officer are desirous that any proposal
involving Change in Control as defined in this Agreement will be considered by
the Officer objectively and with reference only to the business interests of CMS
Energy Corporation and its shareholders.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intended to be legally bound, agree as
follows:
Article 1. Establishment, Term, and Purpose
     This Agreement will commence on the Effective Date and shall continue in
effect for two (2) full years through March ___, 2006. However, at the end of
such two (2) year period and, if extended, at the end of each additional year
thereafter, the term of this Agreement shall be extended automatically for one
(1) additional year, unless the Committee delivers written notice six (6) months
prior to the end of such term, or extended term, to the Officer, stating that
the Agreement will not be extended. In such case, the Agreement will terminate
at the end of the term, or extended term, then in progress. However, in the
event of a Change in Control (as defined in Section 2.7 herein) of CMS Energy
Corporation, the term of this Agreement shall automatically be extended for two
(2) years from the date of the Change in Control if the current term of the
Agreement has less than two (2) full years remaining until its expiration. If
the term of this agreement is not extended, the Employer is not obligated to pay
any severance benefits under Section 3.2 for a Change in Control that happens
after the expiration of the term and is not obligated to pay any severance
benefits under Section 3.3 with respect to any other termination that happens
after the expiration of the term.

 



--------------------------------------------------------------------------------



 



Article 2. Definitions
     Whenever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized.

  2.1   “Affiliate” shall have the meaning set forth in Rule 12B-2 promulgated
under Section 12 of the Exchange Act.     2.2   “Base Salary” means the greater
of the Officer’s full annual rate of salary, whether or not any portion thereof
is paid on a deferred basis, at: (i) the Effective Date of Termination, or
(ii) at the date of the Change in Control. It does not include any incentive
compensation in any form, bonuses of any type or any other form of monetary or
nonmonetary compensation other than salary.     2.3   “Beneficial Owner” shall
have the meaning ascribed to such term in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act.     2.4   “Beneficiary” means the persons or
entities designated or deemed designated by the Officer pursuant to Section 9.5
herein.     2.5   “Board” means the Board of Directors of CMS Energy
Corporation.     2.6   “Cause” shall be determined solely by the Committee in
the exercise of good faith and reasonable judgment, and shall mean the
occurrence of any one or more of the following:

  (a)   The willful and continued failure by the Officer to substantially
perform his or her duties of employment (other than any such failure resulting
from the Officer’s Disability), after a written demand for substantial
performance is delivered to the Officer that specifically identifies the manner
in which the Committee believes that the Officer has not substantially performed
his or her duties, and the Officer has failed to remedy the situation within a
reasonable period of time specified by the Committee which shall not be less
than 30 days; or     (b)   The Officer’s arrest for committing an act of fraud,
embezzlement, theft, or other act constituting a felony involving moral
turpitude; or     (c)   The willful engaging by the Officer in misconduct
materially and demonstrably injurious to CMS Energy Corporation or its
Affiliates, monetarily or otherwise.

However, for purposes of clauses (a) and (c), no act or failure to act on the
Officer’s part shall be considered “willful” unless done, or omitted to be done,
by the Officer

 



--------------------------------------------------------------------------------



 



not in good faith and without reasonable belief that his or her action or
omission was in the best interest of CMS Energy Corporation or its Affiliates.

  2.7   “Change in Control” means a change in control of CMS Energy Corporation,
and shall be deemed to have occurred upon the first to occur of any of the
following events:

  (a)   Any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of CMS Energy Corporation (not including in the securities
beneficially owned by such Person any securities acquired directly from CMS
Energy Corporation or its Affiliates) representing twenty-five percent (25%) or
more of the combined voting power of CMS Energy Corporation’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (i) of paragraph (c) below; or
    (b)   The following individuals cease for any reason to constitute a
majority of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of CMS Energy Corporation) whose appointment or election
by the Board or nomination for election by CMS Energy Corporation’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended; or     (c)   The consummation of a merger or
consolidation of CMS Energy Corporation or any direct or indirect subsidiary of
CMS Energy Corporation with any other corporation or other entity, other than:
(i) any such merger or consolidation which involves either CMS Energy
Corporation or any such subsidiary and would result in the voting securities of
CMS Energy Corporation outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of CMS Energy Corporation or its Affiliates, at least
sixty percent (60%) of the combined voting power of the voting securities of CMS
Energy Corporation or the surviving entity or any parent thereof outstanding
immediately after such merger or consolidation and immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the board of directors of CMS Energy Corporation, the entity
surviving such merger or consolidation or, if CMS Energy Corporation or the
entity surviving such merger is then a subsidiary, the ultimate parent thereof;
or (ii) a merger or consolidation effected to implement a recapitalization of
CMS Energy Corporation (or similar transaction) in which

 



--------------------------------------------------------------------------------



 



      no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of CMS Energy Corporation (not including in the securities
beneficially owned by such Person any securities acquired directly from CMS
Energy Corporation or its Affiliates) representing twenty-five percent (25%) or
more of the combined voting power of CMS Energy Corporation’s then outstanding
securities; or     (d)   Either (1) the stockholders of CMS Energy Corporation
approve a plan of complete liquidation or dissolution of CMS Energy Corporation,
or (2) there is consummated an agreement for the sale, transfer or disposition
by CMS Energy Corporation of all or substantially all of CMS Energy
Corporation’s assets (or any transaction having a similar effect). For purposes
of clause (d)(2), (i) the sale, transfer or disposition of a majority of the
shares of common stock of Consumers Energy Company shall constitute a sale,
transfer or disposition of substantially all of the assets of CMS Energy
Corporation and (ii) the sale, transfer or disposition of subsidiaries or
affiliates of CMS Energy Corporation, singly or in combinations, or their
assets, only qualifies as a Change in Control if it satisfies the substantiality
test contained in that clause and the Board of CMS Energy Corporation’s
determination in that regard is final. In addition, for purposes of clause
(d)(2), the sale, transfer or disposition of assets has to be in a transaction
or series of transactions closing within six months after the closing of the
first transaction in the series, other than with an entity in which at least 60%
of the combined voting power of the voting securities is owned by stockholders
of CMS Energy Corporation in substantially the same proportions as their
ownership of CMS Energy Corporation immediately prior to such transaction or
transactions and immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of the entity to which such assets are sold, transferred or disposed
or, if such entity is a subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing clauses (a), (c) and (d), a “Change in Control”
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions closing within six months after
the closing of the first transaction in the series immediately following which
the record holders of the common stock of CMS Energy Corporation immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of CMS Energy Corporation immediately following
such transaction or series of transactions.

  2.8   “Code” means the United States Internal Revenue Code of 1986, as
amended, and any successors thereto.     2.9   “Committee” means the
Organization and Compensation Committee of the Board of CMS Energy Corporation
or any other committee appointed by the Board of CMS Energy Corporation to
perform the functions of the Organization and Compensation

 



--------------------------------------------------------------------------------



 



      Committee.     2.10   “Disability” means for all purposes of this
Agreement, the incapacity of the Officer, due to injury, illness, disease, or
bodily or mental infirmity, which causes the Officer not to engage in the
performance of a substantial or material portion of the Officer’s usual duties
of employment associated with such Officer’s position. Such Disability shall be
determined based on competent medical advice.     2.11   “Effective Date” means
the date of this Agreement as specified in the opening sentence of this
Agreement.     2.12   “Effective Date of Termination” means the date on which a
Qualifying Termination occurs, as provided under Section 2.17 hereunder, which
triggers the payment of Severance Benefits hereunder.     2.13   “Exchange Act”
means the United States Securities Exchange Act of 1934, as amended.     2.14  
“Good Reason” exists only on the date of a Change in Control or during the
twenty-four (24) months which follow a Change in Control and shall mean, without
the Officer’s express written consent, the occurrence of any one or more of the
following:

  (a)   The assignment to the Officer of duties materially inconsistent with the
Officer’s position (including status, offices, titles, and reporting
requirements), authority, or responsibilities as in effect on the Effective, or
any action by the Employer which results in a diminution of the Officer’s
position, authority, duties, or responsibilities as constituted as of the
Effective Date (excluding an isolated, insubstantial, and inadvertent action
which is remedied by the Employer promptly after receipt of notice thereof given
by the Officer); or     (b)   Reducing the Officer’s Base Salary; or     (c)  
Reducing the Officer’s targeted annual incentive opportunity; or     (d)  
Failing to maintain the Officer’s participation in a long-term incentive plan in
a manner that is consistent with the Officer’s position, authority, or
responsibilities; or     (e)   Failing to maintain the Officer’s amount of
benefits under or relative level of participation in employee benefit or
retirement plans, policies, practices, or arrangements of a material nature
available to employees of CMS Energy Corporation and its Affiliates and in which
the Officer participates as of the Effective Date; or     (f)   A material
breach of this Agreement by the Employer which is not remedied

 



--------------------------------------------------------------------------------



 



      by the Employer within ten (10) business days of receipt of written notice
of such breach delivered by the Officer to the Committee; or     (g)   Any
successor company fails or refuses to assume the obligations owed to Officer
under this Agreement in their entirety, as required by Section 8.1 hereunder; or
    (h)   The Officer is required to be based at a location in excess of
thirty-five (35) miles from the location of the Officer’s principal job location
or office immediately prior to a Change in Control except for required travel on
the Employer’s or CMS Energy Corporation’s business to an extent substantially
consistent with the Officer’s prior business travel obligations; or     (i)  
The Officer ceases being an officer of a company (other than by reason of death,
Disability or Cause) whose common stock is publicly owned if immediately prior
to the Change in Control the Officer was an officer of a company whose common
stock was publicly owned.

For purposes of applying clauses (a) through (i) of this Agreement, the
Officer’s Retirement shall not constitute a waiver of the Officer’s rights with
respect to any circumstance constituting Good Reason, and the Officer’s
continued employment shall not constitute a waiver of the Officer’s rights with
respect to any circumstance constituting Good Reason or constitute Officer’s
consent to the circumstances constituting Good Reason unless Officer has
provided express written consent to the circumstance that would otherwise
constitute Good Reason under this Agreement. Finally, for purposes of
implementing this Agreement, any claim by Officer that Good Reason exists shall
be presumed to be correct unless the Committee determines by clear and
convincing evidence that Good Reason does not exist, which evidence shall be
presented by the person disputing the claim that Good Reason exists.

  2.15   “Notice of Termination” shall be provided for a Qualifying Termination
and shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon, and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Officer’s employment under the provision so indicated. The notice shall
provide a specific date on which a Qualifying Termination has occurred and is
effective for purposes of this Agreement.     2.16   “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as provided in
Section 13(d).     2.17   “Qualifying Termination” means:

  (a)   An involuntary termination of the Officer’s employment by the Employer
on

 



--------------------------------------------------------------------------------



 



      the date of a Change in Control or during the twenty-four (24) months
which follow a Change in Control for reasons other than death, Disability,
Retirement, or Cause pursuant to a Notice of Termination delivered to the
Officer by the Employer; or     (b)   A voluntary termination by the Officer for
Good Reason on the date of a Change in Control or during the twenty-four
(24) months which follow a Change in Control pursuant to a Notice of Termination
delivered to the Employer by the Officer.     (c)   A termination (not involving
death, Disability, Retirement or Cause), which takes place before the date of a
Change in Control or after the first twenty-four (24) months immediately
following a Change in Control, pursuant to a Notice of Termination delivered to
Officer or pursuant to a request that Officer submit a resignation as an
officer. A termination for failure of the Officer to comply in material respects
with CMS Energy’s Code of Conduct and Statement of Ethics Handbook (June 2003
edition) or other corporate policies, as the handbook and those documents may be
amended from time to time, does not satisfy the definition of a Qualifying
Termination under this clause (c).

  2.18   “Release Date” occurs after the delivery of the Notice of Termination
required by Section 2.15 and means the date on which the release contained in
Exhibit A to this Agreement is first provided to Officer for signature.     2.19
  “Retirement” shall have the meanings ascribed under the terms of the pension
plan applicable to Officer and entitled “Pension Plan for Employees of Consumers
Energy Company,” dated September 1, 2000, as amended, other than under Section 7
thereof, or under the successor or replacement of such pension plan if it is
then no longer in effect.     2.20   “SERP” shall mean the retirement plan
applicable to Officer and entitled “Supplemental Executive Retirement Plan for
Employees of CMS Energy/Consumers Energy Company,” dated May 1, 1998, as
amended, or under the successor or replacement of such retirement plan if it is
then no longer in effect.     2.21   “Severance Benefits” means the payment of
Change-in-Control Severance Benefits or General Severance Benefits as provided
in Article 3 herein.

Article 3. Severance Benefits

  3.1   Right to Severance Benefits.

  (a)   Change-in-Control Severance Benefits. The Officer shall be entitled to
receive from the Employer Change-in-Control Severance Benefits, as

 



--------------------------------------------------------------------------------



 



      described in Section 3.2 herein, if a Qualifying Termination of the
Officer’s employment satisfying the definitions contained in Section 2.17(a) or
(b) has occurred on the date of a Change in Control of CMS Energy Corporation or
within twenty-four (24) months immediately following a Change in Control of CMS
Energy Corporation. Further, Officer’s Retirement under the pension plan and
SERP shall not constitute a waiver of the Officer’s rights with respect to
receipt of Change-in-Control Severance Benefits. Nor shall benefits received for
Retirement under the pension plan and SERP (or any replacement or successor
plans thereto) be used as an offset to the level of Change-in-Control Severance
Benefits owed to Officer.     (b)   General Severance Benefits. The Officer
shall be entitled to receive from the Employer General Severance Benefits, as
described in Section 3.3 herein, if the Officer’s employment is terminated for
reasons satisfying the definition contained in Section 2.17(c) and such
termination has occurred either before a Change of Control of CMS Energy
Corporation or during the period that begins after the expiration of twenty-four
(24) months immediately following a Change in Control of CMS Energy Corporation.
Further, Officer’s Retirement under the pension plan and SERP shall not
constitute a waiver of the Officer’s rights with respect to receipt of General
Severance Benefits. Nor shall benefits received for Retirement under the pension
plan and SERP (or any replacement or successor plans thereto) be used as an
offset to the level of General Severance Benefits owed to Officer.     (c)   No
Severance Benefits. Other than in a situation involving a Retirement, the
Officer shall not be entitled to receive Severance Benefits if the Officer’s
employment with the Employer ends for reasons other than a Qualifying
Termination.     (d)   General Release. As a condition precedent to receiving
Severance Benefits under Section 3.3 herein, the Officer shall be obligated to
execute and deliver to the Employer on a timely basis duplicate originals of a
general release of claims in the form included as Exhibit A hereto.     (e)  
Waiver and Release. The Officer’s act of accepting payment of Severance Benefits
payable under Section 3.2 of this Agreement shall constitute and is deemed an
express waiver, release and discharge by Officer of any and all claims for
damages or other remedies, regardless of when they arose or when they are
discovered, against CMS Energy Corporation and its Affiliates arising out of or
in any way connected with Officer’s employment relationship with them or the
termination of such employment relationship except for claims and rights of
Officer preserved under Section 3.2 of this Agreement and applicable rights to
indemnification.     (f)   No Duplication of Severance Benefits. If the Officer
becomes entitled to Change-in-Control Severance Benefits, the benefits provided
for under Section

 



--------------------------------------------------------------------------------



 



      3.2 hereunder shall be in lieu of all other benefits provided to the
Officer under the provisions of this Agreement including, but not limited to,
the benefits under Section 3.3. Likewise, if the Officer becomes entitled to
General Severance Benefits, the benefits provided under Section 3.3 hereunder
shall be in lieu of all other benefits provided to the Officer under the
provisions of this Agreement including, but not limited to, the benefits under
Section 3.2. If the Officer receives either Change-in-Control Severance Benefits
under Section 3.2 or General Severance Benefits under Section 3.3, any other
severance benefits received by employees not covered by this Agreement to which
the Officer is entitled will be subtracted from the Severance Benefits paid
pursuant to this Agreement.

  3.2   Description of Change-in-Control Severance Benefits. In the event the
Officer becomes entitled to receive Change-in-Control Severance Benefits, as
provided in Section 3.1(a) herein, the Employer shall provide the Officer with
the following:

  (a)   A lump-sum amount paid within fifteen (15) calendar days following
delivery to the Employer or delivery to the Officer, as applicable, of a Notice
of Termination, equal to the sum of the Officer’s unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and unreimbursed allowances owed
to the Officer through and including the Effective Date of Termination.     (b)
  A lump-sum amount, paid within fifteen (15) calendar days following delivery
to the Employer or delivery to the Officer, as applicable, of a Notice of
Termination, equal to one and one half (1.5) times the sum of the following: (A)
the Officer’s Base Salary and (B) the greater of the Officer’s: (i) annual
target bonus opportunity in the year in which the Qualifying Termination occurs
or (ii) the actual annual bonus payment paid or due to be paid the Officer in
respect of the year prior to the year in which the Qualifying Termination
occurs.     (c)   A lump-sum amount, paid within fifteen (15) calendar days
following delivery to the Employer or delivery to the Officer, as applicable, of
a Notice of Termination, equal to the Officer’s then current target bonus
opportunity established under the bonus plan in which the Officer is then
participating, for the plan year in which the Qualifying Termination occurs,
adjusted on a pro rata basis for the number of days that have elapsed to the
Effective Date of Termination during the bonus plan year in which the Qualifying
Termination occurs.     (d)   A lump-sum amount, paid within fifteen
(15) calendar days following delivery to the Employer or delivery to the
Officer, as applicable, of a Notice of Termination, equal to one half (0.5)
times the sum of the following: (A) the Officer’s Base Salary and (B) the
greater of the Officer’s: (i) annual target bonus opportunity in the year in
which the Qualifying Termination occurs or (ii) the actual annual bonus payment
paid or due to be paid the Officer in

 



--------------------------------------------------------------------------------



 



      respect of the year prior to the year in which the Qualifying Termination
occurs. Such amount shall be consideration for the Officer entering into the
noncompete agreement as described in Section 5(a).     (e)   Equivalent payment
to Officer in a lump sum amount within forty-five (45) calendar days following
delivery of the Notice of Termination for continued medical coverage for a
period of twenty four (24) months. Such equivalent payment shall be computed
based on the same coverage level as in effect for Officer under the general
health care plan available to all employees on the Effective Date of Termination
by providing a lump sum payment of the Employer’s portion of the monthly COBRA
premium in effect on the Effective Date of Termination times twenty-four (24).
Nothing herein amends or provides Officer any rights to health care coverage
other than as provided in the applicable group health care plan. If the Officer
has waived coverage under the applicable group health care plan, no equivalent
payment shall be made under this Agreement.     (f)   Immediate extension (as
allowable by Section 6.10 of Article VI of the plan entitled “CMS Energy
Corporation Performance Incentive Stock Plan,” dated December 3, 1999, as
amended) by one year after the Effective Date of Termination of the period for
Officer to exercise any outstanding stock options or stock appreciation rights
granted by the Committee to Officer pursuant to said Article VI. Otherwise, the
terms of said plan shall govern and be applied.     (g)   Immediate vesting and
distribution to Officer (as allowable by the second sentence of Section 7.2(h)
of Article VII of the plan entitled “CMS Energy Corporation Performance
Incentive Stock Plan,” dated December 3, 1999, as amended) within forty-five
(45) days after delivery of the Notice of Termination of all outstanding shares
of restricted stock previously awarded to Officer pursuant to said Article VII.
For any award of restricted stock to which there are future performance goals
attached, the number of shares distributed to Officer shall assume that the
goals have been achieved in full and the award fully earned based on target
performance without deductions or additions to the number of shares then held by
Officer. For any award of restricted stock that is tenure based, the number of
shares distributed to Officer shall assume that all requirements with respect to
tenure are satisfied by Officer. Otherwise, the terms of said plan shall govern
and be applied.     (h)   For an Officer included in SERP, the Officer’s
retirement benefits under the SERP will become fully vested as of the Effective
Date of Termination and shall not be subject to further vesting requirements or
to any forfeiture provisions. In addition, said Officer shall be provided the
following: (i) an additional twenty-four (24) months of Preference Service (as
defined in SERP) for purposes of the SERP in accordance with Section III (1) of
SERP, subject, however, to the total of Preference Service plus Accredited
Service being limited to a maximum of thirty-five (35) years under SERP;
(ii) only the

 



--------------------------------------------------------------------------------



 



      amounts paid to Officer pursuant to clauses (a), (b), (c) and (d) of this
Section 3.2 shall be considered a “severance payment under an employment
agreement” for purposes of computing Final Officer Pay under SERP; and (iii) for
an Officer that receives Change-in-Control Severance Benefits under this
Agreement within twenty four (24) months prior to attaining the age of 55,
Officer shall receive 65% of Officer’s Accrued Supplemental Officer Retirement
Income under SERP if Officer elects to retire at age 55 notwithstanding the fact
that the Effective Date of Termination for Officer pursuant to this Agreement is
before he or she attains the age of 55. If it should occur that Officer retires
under SERP after the age of 55, clause (iii) of the preceding sentence and the
provisions of the last complete paragraph of Section V(3) of SERP shall not be
operative. The enhanced SERP benefits under this Section 3.2(h) shall be in lieu
of any Change-in-Control enhancements provided for in the SERP.     (i)   For
purposes of (1) Retirement, (2) SERP and (3) benefits not expressly discussed in
clauses (a) through (h) of this Section 3.2, but which are available to the
general employee population or available only to officers and implemented with
contracts with third parties, the benefit plan descriptions covering all
employees and the retirement plan and SERP plan descriptions and contracts with
third parties covering officers in place at the time of the Effective Date of
Termination control Officer’s treatment under those plans and contracts. For any
other benefits only available to officers, if those benefits are not expressly
discussed in clauses (a) through (h) of this Section 3.2, those benefits are
terminated for Officer as of the Effective Date of Termination.

  3.3   Description of General Severance Benefits. In the event the Officer
becomes entitled to receive General Severance Benefits as provided in
Section 3.1(b) herein, the Employer shall provide the Officer with the
following:

  (a)   A lump-sum amount paid within fifteen (15) calendar days following
delivery to the Officer of a Notice of Termination with respect to a Qualifying
Termination as described in Section 2.17 (c) of this Agreement, equal to the sum
of the Officer’s unpaid Base Salary, accrued vacation pay, unreimbursed business
expenses, and unreimbursed allowances owed to the Officer through and including
the Effective Date of Termination.     (b)   An amount, paid following the
Release Date on an installment basis over a period of twelve (12) months on a
twice a month schedule in accordance with the normal payroll procedures of the
Employer, equal to one (1) times the sum of: (A) the Officer’s Base Salary and
(B) the greater of the Officer’s: (i) annual target bonus opportunity in the
year in which the Qualifying Termination occurs or (ii) the actual annual bonus
payment paid or due to be paid the Officer in respect of the year prior to the
year in which the Qualifying Termination occurs. The first of the twenty-four
(24) installment payments

 



--------------------------------------------------------------------------------



 



      called for by this section shall be made within forty-five (45) days
following the Release Date.     (c)   A lump-sum amount, paid within forty-five
(45) calendar days following the Release Date, equal to the Officer’s then
current target bonus opportunity established under the bonus plan in which the
Officer is then participating, for the plan year in which the Qualifying
Termination occurs, adjusted on a pro rata basis for the number of days that
have elapsed to the Effective Date of Termination during the bonus plan year in
which the Qualifying Termination occurs.     (d)   Equivalent payment to Officer
in a lump-sum amount within forty-five (45) days following the Release Date for
continued medical coverage for a period of twelve (12) months. Such equivalent
payment shall be computed based on the same coverage level as in effect for
Officer under the general health care plan available to all employees on the
Effective Date of Termination by providing a lump-sum payment of the Employer’s
portion of the monthly COBRA premium in effect on the Effective Date of
Termination times twelve (12). Nothing herein amends or provides Officer any
rights to health care coverage other than as provided in the applicable group
health care plan. If the Officer has waived coverage under the applicable group
health care plan, no equivalent payment shall be made under this Agreement.    
(e)   Outstanding stock options and stock appreciation rights previously granted
by the Committee to Officer pursuant to Article VI of the plan entitled “CMS
Energy Corporation Performance Incentive Stock Plan,” dated December 3, 1999, as
amended, shall be treated as a “termination of employment” in accordance with
Section 6.10 of Article VI, provided however that Employee will not be eligible
to seek or receive from the Committee any extensions of the period for their
exercise. For outstanding shares of restricted stock held by Officer, they shall
be forfeited to CMS Energy Corporation in accordance with the provisions of the
first sentence of Section 7.2(h) of Article VII of said plan.) For purposes of
(1) Retirement, (2) SERP and (3) benefits not expressly discussed in clauses (a)
through (d) of this Section 3.3, but which are available to the general employee
population or available only to officers and implemented with contracts with
third parties, the benefit plan descriptions covering all employees and the
retirement plan and SERP plan descriptions and contracts with third parties
covering officers in place at the time of the Effective Date of Termination
control Officer’s treatment under those plans and contracts. For any other
benefits only available to officers, if those benefits are not expressly
discussed in clauses (a) through (d) of this Section 3.3, those benefits are
terminated for Officer as of the Effective Date of Termination.

Article 4. Other Terminations

 



--------------------------------------------------------------------------------



 



  4.1   Termination for Disability. If the Officer’s employment is terminated
with the Employer due to Disability, the Officer’s benefits shall be determined
in accordance with the Employer’s retirement, insurance, and other applicable
plans and programs then in effect.     4.2   Termination for Retirement or
Death. If the Officer’s employment with the Employer is terminated by reason of
his or her Retirement or death, the Officer’s benefits shall be determined in
accordance with the Employer’s retirement and SERP plans, survivor’s benefits,
insurance, and other applicable programs then in effect.     4.3   Termination
for Cause or by Employer or the Officer for Other Than Good Reason. If the
Officer’s employment is terminated either: (a) by the Employer for Cause as
defined in Section 2.6 of this Agreement; or (b) voluntarily by the Officer for
reasons other than those specified in Section 2.14 herein, or (c) by the
Employer for the reasons stated in the last sentence of Section 2.17(c) of this
Agreement, the Employer shall pay the Officer the sum of any unpaid Base Salary,
accrued vacation, unreimbursed business expenses and unreimbursed allowances
owed to the Officer through the effective date of termination. The terms of the
benefit plan descriptions, compensation plan descriptions and contracts with
third parties covering officers shall control the disposition to Officer and
timing of all other amounts to which the Officer may be entitled, and neither
the Employer nor CMS Energy Corporation nor any of its Affiliates shall have any
further obligations to the Officer thereunder as a result of the existence of
this Agreement. No other severance benefits of any type shall be made available
to Officer. Notwithstanding the above, if the Officer’s employment terminates
pursuant to this Section 4.3, the Officer shall be bound by the provisions
contained in Article 5(a), 5(b), 5(c), 5(d), and 5(e) hereof.     4.4   Notice
of Termination. Any termination of the Officer’s employment in accordance with
Section 4.3 of this Agreement shall be communicated by Notice of Termination
delivered to the other party, which shall include a specific date on which the
termination has occurred and is effective.

Article 5. Noncompetition and Confidentiality
     In the event the Officer becomes entitled to receive Change-in-Control
Severance Benefits as provided in Section 3.2 herein or General Severance
Benefits as provided in Section 3.3 herein, the following shall apply:

  (a)   Noncompetition. During the term of employment and for a period of twelve
(12) months after the Effective Date of Termination, the Officer shall not:
(i) directly or indirectly act in concert or conspire with any person employed
by CMS Energy Corporation or any of its Affiliates in order to engage in or
prepare to engage in or to have a financial or other interest in any business

 



--------------------------------------------------------------------------------



 



      which is a Direct Competitor (as defined below); or (ii) serve as an
employee, agent, partner, shareholder, director or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in any
business which is a Direct Competitor (provided, however, that notwithstanding
anything to the contrary contained in this Agreement, the Officer may own up to
two percent (2%) of the outstanding shares of the capital stock of a company
whose securities are registered under Section 12 of the Exchange Act.        
For purposes of this Agreement, the term “Direct Competitor” shall mean any
person or entity engaged in the business of selling electric power or natural
gas at retail within the State of Michigan.         The Committee also reserves
the right to designate, prior to the termination date specified in a Notice of
Termination, any Person that it believes, in good faith, is a significant
competitive threat to CMS Energy Corporation or its Affiliates.     (b)  
Confidentiality. The Employer has advised the Officer and the Officer
acknowledges that it is the policy of CMS Energy Corporation and its Affiliates
to maintain as secret and confidential all Protected Information (as defined
below), and that Protected Information has been and will be developed at
substantial cost and effort to CMS Energy Corporation and its Affiliates. The
Officer shall not at any time, directly or indirectly, divulge, furnish, or make
accessible to any person, firm, corporation, association, or other entity (other
than as may be required in the regular course of the Officer’s employment), nor
use in any manner, either during the term of employment or after termination,
for any reason, any Protected Information, or cause any such information of CMS
Energy Corporation and its Affiliates to enter the public domain.         For
purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of CMS Energy Corporation and
its Affiliates and any other information of CMS Energy Corporation and its
Affiliates, including, but not limited to, customer lists (including potential
customers), sources of supply, processes, plans, materials, pricing information,
internal memoranda, marketing plans, internal policies, and products and
services which may be developed from time to time by CMS Energy Corporation and
its Affiliates and their agents or employees, including the Officer; provided,
however, that information that is in the public domain (other than as a result
of a breach of this Agreement), approved for release by CMS Energy Corporation
or its Affiliates or lawfully obtained from third parties who are not bound by a
confidentiality agreement with CMS Energy Corporation or its Affiliates, is not
Protected Information. Notwithstanding the foregoing, nothing in this subsection
is to be construed as prohibiting Officer from freely providing information to a
state or federal agency, legislative body or one of its committees or a court
with jurisdiction when Officer is requested or required to do so by such entity.

 



--------------------------------------------------------------------------------



 



  (c)   Nonsolicitation. During the term of employment and for a period of
twelve (12) months after the Effective Date of Termination, the Officer shall
not: (i) employ or retain or solicit for employment or arrange to have any other
person, firm, or other entity employ or retain or solicit for employment or
otherwise participate in the employment or retention of any person who is an
employee or consultant of CMS Energy Corporation or its Affiliates; or
(ii) solicit suppliers or customers of CMS Energy Corporation or its Affiliates
or induce any such person to terminate their relationship with them.     (d)  
Cooperation. Officer agrees to fully and unconditionally cooperate with CMS
Energy Corporation and its Affiliates and their attorneys in connection with any
and all lawsuits, claims, investigations, or similar proceedings that have been
or could be asserted at any time arising out of or related in any way to
Officer’s employment or activities on behalf of CMS Energy Corporation and its
Affiliates.     (e)   Nondisparagement. At all times, the Officer agrees not to
disparage CMS Energy Corporation or its Affiliates or otherwise make comments
harmful to their reputations. While receiving any payments pursuant to this
Agreement, Officer further agrees not to testify or act in any capacity as a
paid or unpaid expert witness, advisor or consultant on behalf of any person,
individual, partnership, firm, corporation or any other person or entity that
has or may have any claim, demand, action, suit, cause of action, or judgment
against CMS Energy Corporation or its Affiliates, or from agreeing to do so
after the payments under this Agreement have ceased. Further, CMS Energy
Corporation and its Affiliates agree not to disparage Officer or otherwise make
comments harmful to Officer’s reputation. Notwithstanding the foregoing, nothing
in this Section prohibits Officer or representatives of CMS Energy Corporation
or its Affiliates from testifying truthfully under oath in any judicial,
administrative or legislative proceedings or in any arbitration, mediation or
other similar proceedings.

Article 6. Excise Tax Equalization Payment

  6.1   Excise Tax Equalization Payment. In the event that the Officer becomes
entitled to Severance Benefits or any other payment or benefit under this
Agreement, or under any other agreement, plan or arrangement for which Officer
is eligible with (1) the Employer, (2) any Person whose actions result in a
Change in Control, or (3) CMS Energy Corporation or any of its Affiliates (all
of such payments and benefits collectively referred to as the “Total Payments”),
and if all or any part of the Total Payments will be subject to the tax (the
“Excise Tax”) imposed by Sections 280G and 4999 of the Code (or any similar tax
that may hereafter be imposed), the Employer shall pay to the Officer in cash an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Officer after deduction of any Excise Tax upon the

 



--------------------------------------------------------------------------------



 



      Total Payments and any federal, state, and local income tax, penalties,
interest, and Excise Tax upon the Gross-Up Payment provided for by this
Section 6.1 (including FICA and FUTA), shall be equal to the Total Payments.
Such payment shall be made by the Employer to the Officer within forty-five
(45) calendar days following the Effective Date of Termination.         For
purposes of determining the amount of the Gross-Up Payment, the Officer shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of the Officer’s residence on the Effective Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.     6.2   Subsequent
Recalculation. In the event the Internal Revenue Service adjusts the computation
under Section 6.1 herein so that the Officer did not receive the greatest net
benefit, the Employer shall reimburse the Officer for the full amount necessary
to make the Officer whole, plus interest on the reimbursed amount at 120% of the
rate provided in section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is finally determined to be less than the amount taken into account
hereunder in calculating the Gross-Up Payment, the Officer shall repay the
Employer within thirty (30) business days following the time that the amount of
such reduction in the Excise Tax is finally determined, the portion of the
Gross-Up Payment attributable to such reduction (plus that portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income and employment taxes imposed on the Gross-Up Payment being repaid by the
Officer) to the extent that such repayment results in a reduction in the Excise
Tax and a dollar-for-dollar reduction in the Officer’s taxable income and wages
for purposes of federal, state and local income and employment taxes, plus
interest on the amount of such repayment at 120% of the rate provided in section
1274(b)(2)(B) of the Code.

Article 7. Dispute Resolution and Notice

  7.1   Dispute Resolution. Any dispute or controversy between the parties
arising under or in connection with this Agreement shall be settled by final and
binding arbitration after first being submitted in writing to the Committee for
attempted resolution. If that does not result in mutually agreeable resolution,
the arbitration proceeding shall be conducted before a single arbitrator
selected by the parties to be conducted in Jackson, Michigan. The arbitration
will be conducted in accordance with the rules of the American Arbitration
Association then in effect and be finished within ninety (90) days after the
selection of the arbitrator. The arbitrator shall not have authority to fashion
a remedy that includes consequential, exemplary or punitive damages of any type
whatsoever, and the arbitrator is hereby prohibited from awarding injunctive
relief of any kind, whether mandatory or prohibitory. Judgment may be entered on
the

 



--------------------------------------------------------------------------------



 



      award of the arbitrators in any court having competent jurisdiction. The
parties shall share equally the cost of the arbitrator and of conducting the
arbitration proceeding, but each party shall bear the cost of its own legal
counsel and experts and other out-of-pocket expenditures.     7.2   Notice. Any
notices, requests, demands, or other communications provided for by this
Agreement shall be in writing and sent by registered or certified mail to the
Officer at the last address he or she has filed in writing with the Employer or,
in the case of the Employer, at One Energy Plaza, Jackson, Michigan 49201,
Attention: Corporate Secretary. Notices, requests, demands or other
communications may also be delivered by messenger, courier service or other
electronic means and are sufficient if actually received by the party for whom
it is intended.

Article 8. Successors and Assignment

  8.1   Successors. Any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to the business of CMS Energy Corporation or
purchaser of all or substantially all of the assets of CMS Energy Corporation
shall be required to expressly assume and agree to perform under this Agreement
in the same manner and to the same extent that the Employer would be required to
perform if no such succession had taken place. Failure to obtain such assumption
and agreement prior to the effectiveness of any such succession or asset sale
shall entitle the Officer to the Change-in-Control Severance Benefits specified
in Section 3.2 of this Agreement. The effective date of the succession or the
sale shall be deemed the date of delivery to Officer of the Notice of
Termination for purposes of administering Section 3.2. Regardless of whether
such agreement is executed, this Agreement shall be binding upon any successor
in accordance with the operation of law.     8.2   Assignment by the Officer.
This Agreement shall inure to the benefit of and be enforceable by the Officer’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If the Officer dies while any amount would
still be payable to him or her hereunder had he or she continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Officer’s Beneficiary. If the Officer has not
named a Beneficiary, then such amounts shall be paid to the Officer’s devisee,
legatee, or other designee, or if there is no such designee, to the Officer’s
estate.

Article 9. Miscellaneous

  9.1   Employment Status. The employment of the Officer by the Employer is “at
will” and may be terminated by either the Officer or the Employer at any time,
subject to

 



--------------------------------------------------------------------------------



 



      applicable law. Further, Officer has no right to be an officer of CMS
Energy Corporation or any of its Affiliates and serves as an officer entirely at
the discretion of the Board.     9.2   Entire Agreement. This Agreement
supersedes any prior agreements or understandings, oral or written, between the
parties hereto, with respect to the subject matter hereof, and constitutes the
entire agreement of the parties with respect thereto. Without limiting the
generality of the foregoing sentence, this Agreement completely supersedes,
cancels, voids and renders of no further force and effect any and all employment
agreements, change in control agreements, and other similar agreements,
communications, representations, promises, covenants and arrangements, whether
oral or written, between the Employer and Officer and between the Officer and
CMS Energy Corporation or any of its Affiliates that may have taken place or
been executed prior to the Effective Date of this Agreement and which may
address the subject matters contained herein.     9.3   Severability. In the
event that any provision or portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.
    9.4   Tax Withholding. The Employer may withhold from any benefits payable
under this Agreement any authorized deductions and all federal, state, city, or
other taxes as may be required pursuant to any law or governmental regulation or
ruling.     9.5   Beneficiaries. The Officer may designate one (1) or more
persons or entities as the primary and/or contingent beneficiaries of any
amounts to be received under this Agreement. Such designation must be in the
form of a signed writing on a form provided by the Employer. The Officer may
make or change such designation at any time.     9.6   Payment Obligation
Absolute. Except as provided in the last sentence of this paragraph, the
Employer’s and CMS Energy Corporation’s obligations to make the payments and
provide the benefits to Officer specified herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Employer, CMS Energy Corporation or any of its Affiliates may
have against the Officer or anyone else. All amounts payable by the Employer
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Employer shall be final, but subject to the provisions of the
next sentence. If the Officer should seek to bypass arbitration and litigate
about this Agreement or the subject matters addressed herein in a state or
federal court, Officer agrees (i) at least 10 days prior to filing in court to
tender back to the Employer all cash consideration paid to Officer under this
Agreement prior thereto and (ii) any payments due Officer under this Agreement
after said tender shall be suspended until said litigation is finally resolved.

 



--------------------------------------------------------------------------------



 



      The Officer shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Employer’s obligations to make the payments and
arrangements required to be made under this Agreement.     9.7   Contractual
Rights to Benefits. Subject to approval and ratification by the Committee, this
Agreement establishes and vests in the Officer a contractual right to the
benefits to which he or she is entitled hereunder. However, nothing herein
contained shall require or be deemed to require, or prohibit or be deemed to
prohibit, the Employer to segregate, earmark, or otherwise set aside any funds
or other assets, in trust or otherwise, to provide for any payments to be made
or required hereunder.     9.8   Modification. This Agreement shall not be
varied, altered, modified, canceled, changed, or in any way amended except by
mutual agreement of the parties in a written instrument executed by the parties
hereto or their legal representatives.     9.9   Counterparts. This Agreement
may be executed in one (1) or more counterparts, each of which shall be deemed
to be an original, but all of which together will constitute one and the same
Agreement. Signatures transmitted via facsimile shall be regarded by the parties
as original signatures.     9.10   Applicable Law. This Agreement shall be
governed and construed in accordance with the laws of the State of Michigan,
without regard to its conflicts of laws principles.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of this
         day of                                         , 2004.

                         
 
              OFFICER:        
 
                       
By:
              Signature:                          
 
  Its:               Printed Name:    
 
     
 
           
 
 

 



--------------------------------------------------------------------------------



 



Addendum to the Officer Severance Agreement.
Whereas the Board of Directors of CMS Energy Corporation approved entering into
severance agreements with certain key employees; and
Whereas                                          and the Officer have entered
into an Officer Severance Agreement (the “Agreement”) dated
                    , 2004 pursuant to that authority; and
Whereas the Agreement requires that any modification or alteration may only be
made by mutual agreement of the parties in a written instrument executed by the
parties or their legal representatives; and
Whereas the parties mutually agree to modify the Agreement to comply with
Internal Revenue Code Section 409A (“Code Section 409A”) under the short term
deferral rules.
Now Therefore the parties agree to modify the Officer Severance Agreement to
comply with the requirements of Section 409A to qualify as a short term deferral
by making the following changes to the Agreement:

I.   Section 2.14 “Good Reason” is modified as follows:

“Good Reason” exists only on the date of a Change in Control or during the
twenty-four (24) months which follow a Change in Control and shall mean, without
the Officer’s express written consent, the occurrence of any one or more of the
following:

  (a)   The assignment to the Officer of duties materially inconsistent with the
Officer’s position (including status, offices, titles, and reporting
requirements), authority, or responsibilities as in effect on the Effective
Date, or any action by the Employer which results in a material diminution of
the Officer’s position, authority, duties, or responsibilities as constituted as
of the Effective Date (excluding an isolated, insubstantial, and inadvertent
action which is remedied by the Employer promptly after receipt of notice
thereof given by the Officer); or     (b)   Materially reducing the Officer’s
Base Salary; or     (c)   Materially reducing the Officer’s targeted annual
incentive opportunity; or     (d)   A material failure to maintain the Officer’s
participation in a long-term incentive plan in a manner that is consistent with
the Officer’s position, authority, or responsibilities; or

 



--------------------------------------------------------------------------------



 



  (e)   A material failure to maintain the Officer’s amount of benefits under,
or relative level of participation in, employee benefit or retirement plans,
policies, practices, or arrangements of a material nature available to employees
of CMS Energy Corporation and its Affiliates and in which the Officer
participates as of the date of a Change in Control, provided however that any
such change must result in a material negative change to the employee in the
employment relationship; or     (f)   A material breach of this Agreement by the
Employer which is not remedied by the Employer after receipt of written notice
of such breach delivered by the Officer to the Committee; or     (g)   Any
successor company fails or refuses to assume the obligations owed to Officer
under this Agreement in their entirety, as required by Section 8.1 hereunder; or
    (h)   The Officer is required to be based at a location in excess of
thirty-five (35) miles from the location of the Officer’s principal job location
or office immediately prior to a Change in Control except for required travel on
the Employer’s or CMS Energy Corporation’s business to an extent substantially
consistent with the Officer’s prior business travel obligations.

For purposes of applying clauses (a) through (hi) of this Agreement, the
Officer’s Retirement shall not constitute a waiver of the Officer’s rights with
respect to any circumstance constituting Good Reason, and the Officer’s
continued employment shall not constitute a waiver of the Officer’s rights with
respect to any circumstance constituting Good Reason or constitute Officer’s
consent to the circumstances constituting Good Reason unless Officer has
provided express written consent to the circumstance that would otherwise
constitute Good Reason under this Agreement. Notwithstanding the above, the
Officer must provide notice to the Employer of the existence of Good Reason not
more than 90 days after the initial existence of the circumstance that
constitutes Good Reason as set forth above and provide a period of 30 days for
the Employer to remedy the circumstance giving rise to Good Reason and thus not
have to pay the Change in control severance benefits as provided for under
Section 3.2. All provisions and interpretations relating to good Reason are to
be applied consistent with Section 409A and the applicable Treasury regulations
at Section 1.409A-1(n)(2) or its successor.

II.   Section 2.15 “Notice of Termination” shall be amended to add the following
sentences at the end:       Notwithstanding the above, the date of the
Qualifying Termination will be the date the Officer experiences a separation
from service from the Employer, as that term is defined under Section 409A and
any applicable regulations. Such Notice of Termination when provided by the
Officer for Good Reason as set forth in Section 2.14 (after the expiration

 



--------------------------------------------------------------------------------



 



    of the 90 day notice and 30 day cure period described in Section 2.14) shall
be consistent with the requirements of Section 409A and applicable requirements.
For all other Qualifying Terminations, the Notice shall be provided not more
than 10 days after the date of the separation from service with the Employer as
that term is defined under Section 409A and any applicable regulations.   III.  
Section 2.18 “Release Date” shall add the following sentence at the end:      
In no event will a Release Date be a date that is more than 15 days following a
separation from service as that term is defined under IRC Section 409A and any
applicable regulations.   IV.   Section 3.1(d) General Release is modified to
require a general release be submitted with in 45 days as follows:

  (d)   General Release. As a condition precedent to receiving Severance
Benefits under Section 3.3 herein, the Officer shall be obligated to execute and
deliver to the Employer on a timely basis, but not more than 45 days after the
Release Date, duplicate originals of a general release of claims in the form
included as Exhibit A hereto.

V.   Section 3.2(c) is modified to add the following sentence at the end:      
To the extent, if any, the Officer has elected to defer any bonus under the
applicable bonus plan, any payments due under this provisions corresponding to
the amount of the deferral shall be paid in accordance with the payment terms
elected by the Officer under the plan wherein the bonus is deferred.   VI.  
Section 3.3(b) is modified to add the following sentence at the end:      
Notwithstanding anything in the foregoing to the contrary, the final installment
will be paid no later than March 10 of the year following the year in which the
Qualifying Termination occurs, and such final installment will include the value
of all remaining installments under this provision.   VII.   Section 3.3(c) is
modified to add the following sentence at the end:       To the extent, if any,
the Officer has elected to defer any bonus under the applicable bonus plan, any
payments due under this provisions corresponding to the amount of the deferral
shall be paid in accordance with the payment terms elected by the Officer under
the plan wherein the bonus is deferred.   VIII.   Section 6.1 shall be modified
to change the final sentence of the first paragraph to read as follows:

 



--------------------------------------------------------------------------------



 



    Such payment shall be made by the Employer to the Officer by the end of the
taxable year of the Officer next following the taxable year in which the Officer
remits the related taxes.   IX.   Section 6.2 shall be modified to add the
following as the second sentence:       Any such reimbursement shall be paid to
the Officer by the end of the taxable year of the Officer next following the
taxable year in which the Officer remits the related taxes.   X.   The final
sentence of the first paragraph of Section 9.6 Payment Obligation Absolute shall
be amended to read as follows:       If the Officer should seek to bypass
arbitration and litigate about this Agreement or the subject matters addressed
herein in a state or federal court, subject to the requirements of Section 409A,
to the extent applicable, Officer agrees (i) at least 10 days prior to filing in
court to tender back to the Employer all cash consideration paid to Officer
under this Agreement prior thereto and (ii) any payments due Officer under this
Agreement after said tender shall be suspended until said litigation is finally
resolved.

     
Accepted by ______________________________:
  Accepted by Officer:  
 
 
 
 
Date: _____________________
  Date: _____________________

 



--------------------------------------------------------------------------------



 



Officer Severance Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO OFFICER
SEVERANCE AGREEMENT,
Page 1 of 4
GENERAL RELEASE AGREEMENT
This General Release Agreement (“Agreement”), made as of the ___ day of
                    , 20___, pursuant to Michigan law, among (the “Officer”), an
individual, and CONSUMERS ENERGY COMPANY, a Michigan corporation (the
“Employer”) is a general release of claims against Employer, CMS Energy
Corporation and all oftheir subsidiaries and affiliates (collectively the “CMS
Companies”).
WHEREAS, Officer is eligible for the receipt of General Severance Benefits under
an Officer Severance Agreement, dated as of March ___, 2004 between Officer and
Employer, provided that Officer first executes and delivers to Employer a
prescribed form of general release attached as Exhibit A to said Officer
Severance Agreement;
WHEREAS, terms used in this Agreement that are also used and defined in the
aforementioned Officer Severance Agreement shall have the same definition in
this Agreement if not separately and differently defined herein, such terms
being recognizable by initial caps; and
WHEREAS, this General Release Agreement satisfies the condition for receipt of
Severance Benefits under Section 3.3 ofthe Officer Severance Agreement:
NOW THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, the Officer and Employer agree as follows:
1. CESSATION OF EMPLOYMENT
Officer agrees that his or her employment as an employee and officer from all
CMS Companies was fully and completely terminated effective as of
                    , 20___, the date specified as the date of Qualifying
Termination in the Notice of Termination required by the aforementioned Officer
Severance Agreement. Further, Officer waives any right to object to such
termination.
2. MONETARY AND OTHER CONSIDERATION
In consideration for the releases and the other covenants in this Agreement,
Officer agrees and reaffirms that the only monetary and other consideration to
which he or she is entitled due to the termination of employment is that
provided to Officer pursuant to the aforementioned Officer Severance Agreement.
The parties hereto agree that ninety-five percent of the General Severance

 



--------------------------------------------------------------------------------



 



Benefits received by Officer pursuant to the aforementioned Officer Severance
Agreement shall be consideration for the General Release and Discharge by
Officer (see Section 4), and five percent of the total amount shall be
consideration for the Release of Age Discrimination Claims by Employee (see
Section 5).
3. RETURN OF COMPANY PROPERTY
By signing this Agreement, Officer represents and warrants that he or she has
returned to Employer all of its property and all the property of any of the CMS
Companies which Officer had in his or her possession.
4. GENERAL RELEASE AND DISCHARGE BY OFFICER
In consideration of the payments and commitments made by Employer to the Officer
(described in Section 2 above), the Officer on his or her own behalf, and his or
her descendants, ancestors, dependents, heirs, executors, administrators,
assigns, and successors, and each of them, hereby covenants not to sue and fully
releases and discharges Employer, CMS Energy Corporation, and all of their
subsidiaries and affiliates, past and present, and each of them as well as its
and their trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as “Releasees,”
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, jUdgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which the Officer now owns or holds or has at any time heretofore owned
or held as against said Releasees, arising out of or in any way connected with
the Officer’s employment relationship with Employer or the Releasees, or the
Officer’s termination of employment or any other transactions, occurrences, acts
or omissions or any loss, damage or injury whatever, known or unknown, suspected
or unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any ofthem, committed or omitted prior to the date of this
Agreement, including but not limited to, claims based on any express or implied
contract of employment which may have been alleged to exist between Employer,
the Releasees and the Officer, Title VII of the Civil Rights Act of 1964,42
U.S.C. §2000e, et seq, as amended, the Civil Rights Act of 1991, P. L. 102-1 66,
the Elliott-Larsen Civil Rights Act, MCLA §37.2101, et seq, the Rehabilitation
Act of 1973, 29 U.S.C. §701, et seq, as amended, the Americans with Disabilities
Act of 1990,42 U.S.C. §12206, et seq, as amended, or the Persons with
Disabilities Civil Rights Act, MCLA §37.1101, et seq, as amended, or any other
federal, state or local law, rule, regulation or ordinance, and claims for
severance pay, sick leave, holiday pay, and any other fringe benefit provided to
Officer by Employer or Releasees except for those rights preserved by
Section 3.3(e) ofthe aforementioned Officer Severance Agreement. Nothing in this
Agreement is intended to, nor do the Officer and Employer, waive the right to
enforce the aforementioned Officer Severance Agreement.
5. RELEASE OF AGE DISCRIMINATION CLAIMS BY OFFICER
In consideration for the consideration described in Section 3 above, Employer
and the Officer

 



--------------------------------------------------------------------------------



 



further agree that this Agreement releases and discharges Employer and the
Releasees from each, every and all liability to the Officer for any damage to
person or property whatsoever, whether now known or unknown, apparent or not yet
discovered, foreseen or unforeseen, developed or undeveloped, resulting or to
result from claims of age discrimination occurring prior to the date of this
Agreement under the Age Discrimination in Employment Act of 1967 (“ADEA”), 29
U.S.C. §62l, et seq, as amended by the Older Workers Benefit Protection Act of
1990. The Officer specifically acknowledges for purposes of this provision that:
(1) the Officer has been advised by Employer to consult with an attorney prior
to signing this release under the Age Discrimination in Employment Act, as
amended; (2) the Officer has been given 21 days to consider the release; and (3)
the Officer may revoke this Agreement within 7 days of signing this Agreement.
In the event of such a revocation, the Officer will repay to Employer all funds
already received under the aforementioned Officer Severance Agreement and waive
his or her rights to receive any additional funds under that agreement. Such a
revocation, to be effective, must be in writing and either (i) postmarked within
7 days of execution of this Agreement and addressed to the attention of John F.
Drake, CMS Energy Corporation, at One Energy Plaza, Jackson, Michigan 49201, or
(ii) hand delivered to John F. Drake within 7 days of execution of this
Agreement. Officer understands that if revocation is made by mail, mailing by
certified mail, return receipt requested, is recommended to show proof of
mailing. IF OFFICER SIGNS TillS AGREEMENT PRIOR TO THE END OF THE 21 DAY PERIOD,
OFFICER CERTIFIES THAT THE OFFICER KNOWINGLY AND VOLUNTARILY DECIDED TO SIGN THE
AGREEMENT AFTER CONSIDERING IT LESS THAN 21 DAYS AND HIS OR HER DECISION TO DO
SO WAS NOT INDUCED BY EMPLOYER THROUGH FRAUD, MISREPRESENTATION OR A THREAT TO
WITHDRAW OR ALTER THE OFFER THE SEVERANCE BENEFITS PAYABLE UNDER THE
AFOREMENTIONED OFFICER SEVERANCE AGREEMENT PRIOR TO THE EXPIRATION OF THE 21 DAY
TIME PERIOD. The release provided for in this Section 5 shall not be effective
or enforceable until after the revocation period has passed.
6. GOVERNING LAW AND SEVERABILITY OF INVALID PROVISIONS
This Agreement will be governed by and construed in accordance with the laws of
the State of Michigan, without regard to its conflicts of law principles.
Further, if any provision of this Agreement is held invalid, the invalidity
shall not affect other provisions or applications of the Agreement, which can be
given effect without the invalid provisions or applications, and to this end the
provisions ofthis Agreement are declared to be severable.
7. FULL UNDERSTANDING AND VOLUNTARY ACCEPTANCE
In entering this Agreement, Employer and the Officer represent that they have
had the opportunity to consult with attorneys of their own choice, that Employer
and the Officer have read the terms of this Agreement and that those terms are
fully understood and voluntarily accepted by them. The parties further represent
that this Agreement contains the entire Agreement between the parties and that
neither party has made any promise, inducement or agreement not herein
expressed.
8. ARBITRATION

 



--------------------------------------------------------------------------------



 



The parties agree that any disputes between them relating to the formation,
breach, interpretation and application of this Agreement and not settled by the
parties shall be submitted to final and binding arbitration in accordance with
the provisions of Article 7 of the aforementioned Officer Severance Agreement
after first being submitted to the Committee for attempted resolution.
9. MODIFICATION
This Agreement shall not be varied, altered, modified, canceled, changed, or in
any way amended except by mutual agreement of the parties in a written
instrument executed by the parties hereto or their legal representatives.
10. COUNTERPARTS
This Agreement may be executed in one (1) or more counterparts, each ofwhich
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement. Signatures transmitted via facsimile shall be regarded
by the parties as original signatures.
Signed as of this ___ day of                    , 20___.

                        Officer:  

            CONSUMERSENERGYCOMYANY
      By:                        

 